Citation Nr: 1506455	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-09 123	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date earlier than March 22, 2005, for the award of a 20 percent evaluation for post transection, right lateral femoral cutaneous nerve.

(The issue of whether the January 29, 2003 Board of Veterans' Appeals (Board) decision dismissing the Veteran's claim for an evaluation in excess of 10 percent for right lateral femoral cutaneous nerve should be revised or reversed due to clear and unmistakable error (CUE) is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1970 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA), Appeals Management Center (AMC).

In the interest of clarity the Board will briefly discuss the procedural history of this case.  The Veteran's appeal for an increased evaluation for post transection, right lateral femoral cutaneous nerve was initially dismissed in a January 29, 2003 Board decision based on a submission from the Veteran's representative.  In numerous statements received after the January 29, 2003 Board decision, the Veteran consistently and credibly stated that he did not consent to the withdrawal of his appeal.  He also continued to maintain that a higher evaluation was warranted for his post transection, right lateral femoral cutaneous nerve.  The RO considered the Veteran's statements as a new claim for increase, rather than as a request to revise or reverse the January 29, 2003 Board decision based on CUE, and the Veteran was eventually awarded a 20 percent evaluation for his post transection, right lateral femoral cutaneous nerve effective March 22, 2005.  The Veteran expressed disagreement with the assigned effective date and filed a timely appeal to the Board.   During the course of his appeal for an earlier effective date, the Board construed the Veteran's December 2007 statements as a request to revise or reverse the January 29, 2003 Board decision based on CUE.  The January 29, 2003 Board decision was revised in a separate decision issued simultaneously with this one.


FINDINGS OF FACT

1.  By rating decision dated June 1997, the RO denied an evaluation in excess of 10 percent for service-connected post transection right lateral cutaneous nerve.  The Veteran was notified of his appellate rights.  The Veteran did not file a timely appeal and no new and material evidence was not added to the claims file within one year.

2.  A claim for an increased rating for service-connected post transection, right lateral femoral cutaneous nerve was received on June 22, 2000; with consideration of evidence within the appeal period, the Veteran's right leg disability was shown to be manifested by moderate incomplete paralysis since that date.


CONCLUSION OF LAW

The criteria for an effective date of June 22, 2000, for a 20 percent evaluation for post transection, right lateral femoral cutaneous nerve have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014; 38 C.F.R. §§ 3.400, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  These provisions apply to the instant claim for an earlier effective date.  Inasmuch as this decision grants the Veteran's claim for an earlier effective date in full-to the date specifically sought-there is no reason to further discuss these provisions on this matter since any notice error or duty to assist omission is harmless. That is, under these facts, as the Board has awarded the earlier effective date claim to the date sought, this grant is a full grant.

General Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  For increases, the effective date will also be the date of receipt of claim or date entitlement arose, whichever is later, except it shall also be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o).

Veteran's Contentions

The effective date for the award of a 20 percent rating for service-connected post transection, right lateral femoral cutaneous nerve is currently March 22, 2005, which was the date of claim for increase as interpreted by the RO.  The Veteran asserts that the effective date should be earlier.  Most recently, in a September 2012 statement, the Veteran maintained that the proper effective date is June 2000, the date he filed a claim for an increased evaluation.  He believes that this is the proper effective date because he never consented to the withdrawal of his previous appeal for an increased evaluation.  

As noted in the introduction, the January 29, 2003 Board decision that dismissed the Veteran's appeal for an increased evaluation has been revised.  Accordingly, the Veteran's appeal for an increased evaluation is still pending before the Board as if the dismissal of the appeal never occurred.  Thus, the issues before the Board are whether the evidence supports a higher evaluation between June 22, 2000 and March 22, 2005 and, if so, what is the earliest date it is ascertainable that an increase in disability occurred.

Rating Criteria

Service connection for post transection, right lateral femoral cutaneous nerve was granted in May 1977, wherein a 10 percent disability rating was assigned by pursuant to Diagnostic Code 8520, which provides the rating criteria for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2014).

Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent disability evaluation and moderate incomplete paralysis warrants a 20 percent disability evaluation.  Moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.   Where there is complete paralysis, where the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of the knee weakened or (very rarely) lost, the maximum 80 percent disability rating is assigned.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Facts and Analysis

By rating decision dated June 1997, the RO denied an evaluation in excess of 10 percent for service-connected post transection right lateral cutaneous nerve.  The Veteran did not file a timely appeal and additional evidence was not added to the claims file within one year; therefore, the June 1997 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

The next document added to the claims file following the June 1997 decision notification letter is the Veteran's claim for an increased evaluation for his post transection right lateral cutaneous nerve which was received June 22, 2000.  

VA outpatient treatment records dated from June 2000 to March 2005 reveal ongoing treatment for chronic, non-malignant right thigh pain.  The Veteran was initially prescribed Gabapentin and provided with a cane for balance in 2000.  However, within one year, a prescription of morphine sulfate was added following complaints of increasing pain.  Additionally, in September 2001, a neurological examination revealed diminished right knee jerk results.

On VA examination in August 2000, the VA examiner noted a history of a femoral cutaneous nerve transection that left the Veteran with persistent numbness.  Upon physical examination, the examiner noted that there was a lack of sensation to light touch and pin prick of the entire anterolateral right thigh.  While the Veteran exhibited signs of pain in his right leg, the examiner listed his right leg pain as a symptom of his post lumbar fusion and laminectomy.   The examiner also noted that the Veteran exhibited minimal deep tendon reflexes in his right leg during examination of the Veteran's spine.  The examiner assessed status post transection of the right femorocutaneous nerves with persistent numbness in its distribution.

A VA spine examination report dated in June 2003 reveals that the Veteran reported that he experienced occasional severe right leg pain.  He stated that his right leg would also "go dead."  Physical examination revealed decreased sensation to touch and pain in the right lateral thigh along the distribution of the lateral femoral cutaneous nerve; however, the Veteran could still feel pain and deep pressure in his right leg.  Deep tendon reflexes were also diminished.  The Veteran able to perform the Romberg test on a second attempt, but he was unable to tiptoe or heel walk because he could not dorsiflex the right foot well enough without resultant back pain.  The examiner assessed resection lateral femoral cutaneous nerve of the right thigh with resultant numbness.  He also assessed lumbar surgery with resultant damage to the S1 nerve for both sensory and motor components on the right side.

The pertinent neurological findings include reported intermittent radiating right leg pain, numbness, and weakness.  The findings of the VA treatment reports from June 2000 to May 2005 are consistent with the symptoms and neurological findings used to formulate the basis of the Board's May 2007 decision, which granted a 20 percent evaluation.  While the August 2000 and June 2003 examiners attributed the Veteran's right leg pain to his lumbar surgeries, ongoing VA treatment records from June 2000 to March 2005 reveal treatment for chronic, non-malignant right thigh pain in isolation of a lumbar disability.  Indeed, the Veteran's VA treatment providers assess chronic nonmalignant right thigh pain without making a connection to the Veteran's spine despite his obvious lumbar surgical history.  Accordingly, the Board affords little probative weight to the VA examiners' assessment that the Veteran's right leg pain is a symptom of his lumbar surgeries.  

In the present case, the evidence shows that a 20 percent evaluation for the Veteran's moderate post transection, right lateral femoral cutaneous nerve is warranted from June 22, 2000, the date he filed a claim for an increased evaluation.  There is no legal authority for the Board to assign an earlier effective date as this is the earliest possible effective date for the grant of benefits shown by the record.  As explained above, the June 1997 RO decision denying an increased evaluation is final and the Veteran did not submit a new claim for an increased evaluation until June 22, 2000.  This is also the effective date the Veteran is seeking.

In sum, the claim for an effective date of June 22, 2000, for the assignment of a 20 percent evaluation for post transection, right lateral femoral cutaneous nerve is granted.  


ORDER

An effective date of June 22, 2000, for a 20 percent disability rating for service-connected post transection, right lateral femoral cutaneous nerve, is granted, subject to the criteria governing the award of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


